Citation Nr: 1326118	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  08-10 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2010, the Veteran was afforded a personal hearing before an Acting Veterans Law Judge who is no longer employed at the Board.  Although there is no record that the Veteran was offered the opportunity to testify at another hearing with a VLJ, the issue on appeal is being granted in full and, therefore, such error is harmless.

In August 2010, the Board remanded the case for further development.


FINDING OF FACT

Tinnitus had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

Post-service medical records show that the Veteran was diagnosed as having bilateral tinnitus.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service treatment records are silent for any complaints or findings of tinnitus; however, entrance and separation examinations demonstrate a threshold shift in hearing acuity during service.  The Veteran indicated on separation in the May 1973 Report of Medical History that he had ear, nose, or throat trouble.  

In correspondence of record and at the June 2010 hearing, the Veteran stated that he was exposed to acoustic noise trauma from mortar and gun fire while serving in Vietnam.  In addition, he stated that he first noticed ringing in his ears during service.  The Veteran worked driving trucks and as a core driller following service, but stated that he used ear protection.  The Veteran's wife also stated in a March 2007 letter that she married the Veteran in 1976 and he had ringing in his ears ever since she has known him.  

In November 2010, the Veteran was afforded a VA examination.  The Veteran reported having significant noise exposure during service in Vietnam in addition to noise exposure following service being an auto and truck mechanic for 30 years and driving a truck for 15 years.  The Veteran was diagnosed as having tinnitus and bilateral hearing loss.  The examiner opined that it was less likely as not that the Veteran's complaint of hearing loss and tinnitus were related to service since his audiogram in 1973 revealed normal hearing sensitivity in both ears.  The examiner also stated that the Veteran's occupational noise exposure following service was excessive and was probably the reason for his hearing loss and tinnitus.  

Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need only be an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be reached in this case.  

Although the VA examiner provided a definitive opinion that the Veteran's tinnitus was not related to service, this opinion was based on the finding of normal hearing sensitivity in both ears at separation.  The examiner did not consider statements of record indicating the onset of tinnitus during service and shortly after service nor did he consider the significance of the threshold shift between entrance into service and separation.  In addition, the rationale provided attributing the Veteran's tinnitus to post-service occupational noise exposure is speculative.  Therefore, the proffered opinion is inadequate.  

According to the Veteran, he was exposed to acoustic trauma while serving in Vietnam and he first noticed ringing in his ears during service.  Tinnitus is a condition where lay observation has been found to be competent as to the presence of the disability; that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  Although there was no documentation of tinnitus in service, the Veteran is competent to observe that he first experienced tinnitus during service.  The Veteran's account of noise exposure during service is credible, as are his statements that his tinnitus began during service.  

Service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


